Citation Nr: 0021296	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the veteran is mentally incompetent to manage his 
affairs, including disbursement of funds without limitation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
January 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1992 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that, in March 2000, the RO notified the 
veteran that a determination had been made that his 
substantive appeal of the denial of an earlier effective date 
for an evaluation of 100 percent for schizophrenia was not 
timely filed.  The veteran has not initiated an appeal of 
that determination by filing a notice of disagreement.  
Therefore, the issue of whether the veteran filed a timely 
appeal of the denial of an earlier effective date is not 
before the Board at this time.  


FINDING OF FACT

There is no competent evidence that the veteran currently 
lacks the mental capacity to contract or manage his affairs.  


CONCLUSION OF LAW

The veteran is not mentally incompetent.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.353 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that:  A mentally incompetent 
person is one who, because of injury or disease, lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation; 
unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities; and where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(a)(c)(d) (1999).  

In a statement signed by the veteran's representative, 
received at the RO in November 1991, it was alleged that the 
veteran, who is service connected for schizophrenia, was 
unable to manage funds.  The RO interpreted the statement as 
a claim filed by the veteran that he was mentally 
incompetent, as defined in 38 C.F.R. § 3.353.  

The RO arranged for the veteran to be examined by a VA 
psychiatrist in February 1992.  The examiner reported that 
the veteran was considered able to handle VA funds.  

At a personal hearing in August 1992, the veteran's wife 
testified that:  The veteran endorsed his VA compensation 
check and gave it to her; if she let him do anything he 
wanted with the funds, he would waste money; and she had to 
make sure that their bills were paid.  The veteran testified 
that he did not handle any money and his wife managed his 
funds.  The veteran's representative indicated that the 
veteran's wife was the payee for benefits which the veteran 
was receiving from the Social Security Administration.  

The veteran's representative submitted a report made in 
June 1992 by a VA fee-basis psychiatrist, who was treating 
the veteran, to a Social Security disability determination 
program.  On the report form, in response to a question 
whether the veteran had the ability to handle funds, the 
physician's response was in the negative.  However, at VA 
psychiatric examinations in June 1995 and September 1998, the 
examiners found that the veteran is mentally competent to 
handle VA funds, and there is no evidence in recent years to 
the contrary.  

The Board finds that the competent medical evidence of record 
establishes that the veteran currently is not mentally 
incompetent, under 38 C.F.R. § 3.353.  There is no basis in 
the record at this time to find him mentally incompetent to 
handle VA funds.  


ORDER

The appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

